PER Ctjeiam.
The plaintiffs in error were sued on a promissory note. Process was not served on one, and the other three pleaded non assumpsit and two special pleas. The plaintiff took issue on the first plea, but demurred to the others, which were only pleaded to the first count. On argument of the demurrer, it was sustained, and final judgment rendered against all of the defendants. This was error. There was an issue undisposed of, on which the defendants were entitled to a trial. But the judgment on the demurrer was wrong; it should have been respondeat ouster instead of quod recuperit.
Judgment reversed, and cause remanded.